Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 1 of 9 PageID #: 392



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 STEVEN SIDBURY, A/K/A JOHN DOE,

                           Plaintiff,
                                                                        MEMORANDUM & ORDER
          - against -                                                    15-CV-4761 (RRM) (RER)

 THE CITY OF NEW YORK, et al.,

                            Defendants.
 -------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, United States District Judge.
         Plaintiff Steven Sidbury, also known as John Doe, brought this civil rights action against

 the City of New York (the “City”) and New York City Department of Correction (“DOC”)

 employees alleging federal constitutional and New York State law violations arising from two

 similar incidents, which occurred while he was incarcerated at Otis Bantum Correctional Center

 at Rikers Island. Before the Court is the City’s unopposed motion for partial summary judgment

 on Sidbury’s sixth cause of action for municipal liability against the City. For the reasons set

 forth below, the City’s motion is GRANTED.

                                               BACKGROUND

         Sidbury, an inmate at Rikers Island, filed the original complaint in this action on August

 14, 2015 against the City of New York, Correction Officer Grinnage, Captain Payne, and

 Correction Officer John Does 1-15. (Complaint (“Compl.”) (Doc. No. 1).) The following

 material facts are taken from defendants’ Local Rule 56.1 statement. See Local Rule 56.1(d);

 Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003) (“If the opposing party [to a

 motion for summary judgment] then fails to controvert a fact so set forth in the moving party’s

 Rule 56.1 statement, that fact will be deemed admitted.”) As previously noted, Sidbury did not

 respond or file any opposition to defendants’ motion.
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 2 of 9 PageID #: 393



          On November 11, 2014, in an attempt to conduct a search of Sidbury’s cell, New York

 City Department of Correction (“DOC”) officers asked Sidbury to exit his cell. (Defendants’

 Rule 56.1 Statement (“Defs.’ SOF”) (Doc. No. 65) ¶¶ 3–4.) Sidbury refused to do so. (Defs.’

 SOF ¶ 5.) Mental health professionals tried to persuade Sidbury to comply with the search and

 leave his cell but Sidbury refused. (Id. ¶¶ 7–9.) Sidbury “was extracted from his cell after

 refusing to come out.” (Id. ¶ 6.)

          On February 20, 2015, DOC officers again attempted to search of Sidbury’s cell. (Id. ¶

 11.) Sidbury refused to leave his cell to allow the search. (Id. ¶¶ 12–13.) After refusing to

 leave, a mental health professional came to speak with him but Sidbury still would not leave his

 cell. (Id. ¶¶ 15–16.) Sidbury again was “extracted from his cell.” (Id. ¶ 14.)

          On April 19, 2016, Sidbury filed an amended complaint naming additional DOC officers

 as defendants. The amended complaint alleges six causes of action: (1) assault and battery in

 violation of New York State law against all defendant, (2) § 1983 excessive force claim against

 all defendants, (3) § 1983 substantive due process claim against all defendants, (4) § 1983 cruel

 and unusual punishment claim against all defendants, (5) respondeat superior claim against the

 City, and (6) a Monell claim against the City.1 (Amended Complaint (“Am. Compl.”) (Doc. No.

 13).) The amended complaint details two incidents between Sidbury and the defendants, on

 November 11, 2014, and another that occurred on February 20, 2015, in which correction

 officers at Otis Bantum Correction Center allegedly assaulted Sidbury. (Am. Compl. ¶¶ 58–72.)

          On August 11, 2017, Sidbury consented to the dismissal of his state law claims.

 (Sidbury’s Opposition to Defendants’ Request for a Pre-motion Conference (“Sidbury PMC

 Opp.”) (Doc. No. 46).) On March 18, 2019, the parties stipulated that all claims against Officers


 1
  Sidbury’s fourth cause of action, a § 1983 claim for cruel and unusual punishment, is likely duplicative of
 Sidbury’s second cause of action, a § 1983 claim for use of excessive force.

                                                           2
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 3 of 9 PageID #: 394



 Hyppolite and Kenny, Assistant Deputy Warden Patterson, Deputy Warden Croskey, and

 Captain Payne be dismissed with prejudice. (Stipulation of Dismissal, May 1, 2019 (Doc. No.

 56).) On May 16, 2019, the Court so ordered the parties’ stipulation and dismissed with

 prejudice defendants Hyppolite, Kenny, Patterson, Croskey, and Payne. (Order, May 16, 2019

 (Doc. No. 58).)

        The City now moves for summary judgment on Sidbury’s sixth cause of action for

 municipal liability against the City, his Monell claim, arguing that Sidbury has not adduced any

 evidence to establish municipal liability. (Defendants Motion for Summary Judgment (“Defs.’

 Mot.”) (Doc. No. 62).) The City timely served its motion on May 31, 2019. (DeCastro Letter

 (Doc. No. 60).) On July 18, 2019, counsel for Sidbury advised the Court that Sidbury “will not

 oppose the defendants’ motion for summary judgment.” (July 18, 2019, Rameau Letter

 (“Rameau Letter”) (Doc. No. 61).) Accordingly, the Court deems the City’s motion for

 summary judgment unopposed.

        The City asserts that both of Sidbury’s theories of municipal liability fail as a matter of

 law because, among other reasons, Sidbury has failed to provide evidence of a City policy or

 practice, as is necessary to support a § 1983 claim against the City. (Defendants Memorandum

 of Law in Support of Their Motion for Partial Summary Judgment (“Defs.’ Mem.”) (Doc. No.

 63).) The City argues that Sidbury’s reliance on an investigatory report and civil lawsuits is

 insufficient to support a claim for municipal liability based on a municipal custom or practice.

 (Id. at 6–9.) The City further argues that the DOC’s alleged omission, failure to videotape

 interactions between inmates and mental health professionals, is insufficient to support a claim

 for municipal liability based on a failure to train because Sidbury has not presented any evidence

 that the alleged omission caused a constitutional violation. (Id. at 9–12.)



                                                  3
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 4 of 9 PageID #: 395



                                    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 56 allows a party to seek a judgment before trial on the

 grounds that all facts relevant to a claim or defense are undisputed and that those facts entitle the

 party to the judgment as a matter of law. See Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir.

 2014) (citing Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir.

 2004)). The movant “bears the initial burden of demonstrating the absence of a genuine issue of

 material fact.” SS Grocery, Inc. v. U.S. Dep’t of Agric., Food & Nutrition Serv., 340 F. Supp. 3d

 172, 179 (E.D.N.Y. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 330–31 (1986)). “In

 moving for summary judgment against a party who will bear the ultimate burden of proof at trial,

 the movant’s burden will be satisfied if he can point to an absence of evidence to support an

 essential element of the nonmoving party’s claim.” Goenaga v. March of Dimes Birth Defects

 Found., 51 F.3d 14, 18 (2d Cir. 1995); see Brady v. Town of Colchester, 863 F.2d 205, 210–11

 (2d Cir. 1988). In such cases, a defendant is entitled to summary judgment if the plaintiff has

 “‘failed to come forth with evidence sufficient to permit a reasonable juror to return a verdict in

 his or her favor on’ an essential element of a claim on which the plaintiff[] bear[s] the burden of

 proof.” Selevan v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (quoting In re

 Omnicom Grp., Inc. Sec. Litig., 597 F.3d 501, 509 (2d Cir. 2010)). Examples of admissible

 evidence include “depositions, documents, electronically stored information, affidavits or

 declarations, stipulations (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials.” FED. R. CIV. P. 56(c).

        A non-moving party’s failure to respond to a summary judgment motion does not entitle

 the moving party to default judgment. See Jackson, 766 F.3d at 194 (citing Vermont Teddy Bear

 Co., 373 F.3d at 244). Rather, the district court is obligated to determine if the movant has met



                                                   4
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 5 of 9 PageID #: 396



 his burden of demonstrating that there is no genuine dispute as to any material fact and that he is

 entitled to judgment as a matter of law. See Vermont Teddy Bear Co., 373 F.3d at 244. In

 making this determination, the district court “may rely on other evidence in the record even if

 uncited.” Jackson, 766 F.3d at 194 (citing FED. R. CIV. P. 56(c)). In the instant case, Sidbury

 confirmed in a letter to the Court that he would not oppose Defendants’ motion. (Rameau

 Letter.) Sidbury did not submit a “statement of additional material facts as to which it is

 contended that there exists a genuine issue to be tried.” (Local Rule 56.1(b).) Thus, “the court

 evaluates whether the undisputed facts offered by defendants demonstrate that they are entitled

 to judgment as a matter of law.” Boda v. Phelan, No. 11-CV-00028 (KAM), 2014 WL 3756300

 at *4 (E.D.N.Y. July 30, 2014).

                                            DISCUSSION

        The City seeks summary judgment on Sidbury’s claim alleging liability of the City as a

 municipality under 42 U.S.C. § 1983 for actions taken by DOC officers pursuant to a City policy

 or practice. To maintain a § 1983 action, “a plaintiff must establish two elements: (1) that

 the conduct complained of was committed by a person acting under color of state law; and (2)

 that the conduct complained of deprived a person of rights, privileges or immunities secured by

 the Constitution or laws of the United States.” Sinacore v. Dep’t of Corr. Servs., State of N.Y.,

 104 F.3d 354 (2d Cir. 1996). When the § 1983 claim is brought against a municipality, the

 plaintiff must also establish that “the deprivation of the plaintiff’s rights under federal law is

 caused by a governmental custom, policy, or usage of the municipality.” Jones v. Town of East

 Haven, 691 F.3d 72, 80 (2d Cir. 2012). “A policy or custom may be established by any of the

 following: (1) a formal policy officially endorsed by the municipality; (2) actions or decisions

 made by municipal officials with decision-making authority; (3) a practice so persistent and



                                                    5
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 6 of 9 PageID #: 397



 widespread that it constitutes a custom through which constructive notice is imposed upon

 policymakers; or (4) a failure by policymakers to properly train or supervise their subordinates,

 such that the policymakers exercised ‘deliberate indifference’ to the rights of the plaintiff.”

 Moran v. Cnty. of Suffolk, No. 11-CV-3704 (PKC) (GRB), 2015 WL 1321685, at *9 (E.D.N.Y.

 Mar. 24, 2015). The purpose of this requirement is to ensure that “a municipality is held liable

 only for those deprivations resulting from the decisions of its duly constituted legislative body or

 of those officials whose acts may fairly be said to be those of the municipality.” Bd. of Cnty.

 Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 403–04 (1997).

        The City argues that it is entitled to summary judgment on Sidbury’s § 1983 municipal

 liability claim because the City has met its burden and Sidbury has failed to present evidence

 sufficient for a reasonable juror to conclude that the City had a policy or practice of engaging in

 the conduct he alleges. See Goenaga, 51 F.3d at 18. Though Sidbury has not adduced evidence

 in opposition to the City’s motion for partial summary judgment, Sidbury’s complaint seems to

 advance two theories of municipality liability: (1) that the DOC has a history of excessive use of

 force and that the tolerance of this amounts to a municipality custom or practice that led to

 Sidbury’s alleged injuries in violation of his constitutional rights, and (2) the City’s failure to

 properly train and supervise its employees on interacting inmates with mental health problems

 rises to the level of deliberate indifference, in violation of Sidbury’s constitutional rights. The

 evidence that Sidbury provides to support his two theories of liability is insufficient and therefore

 the City is entitled to summary judgment.

        I.      Custom or Practice

        Sidbury’s complaint references two pieces of evidence in support of his first theory of

 liability, neither of which can sustain his claim. First, Sidbury references a 2014 report by the



                                                    6
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 7 of 9 PageID #: 398



 United States Attorney’s Office for the Southern District of New York of an investigation into

 the treatment of adolescent male inmates between the ages of 16 and 18 at jails on Rikers Island

 (“DOJ Report”). The DOJ Report was provided by counsel for defendants. (Ex. H to DeCastro

 Declaration (“DeCastro Decl.”) (Doc. No. 64-6).) The DOJ Report is insufficient evidence that a

 municipal policy or custom caused the actions that Sidbury alleged injured him. The DOJ

 Report focused on incidents involving inmates between the ages of 16 and 18 and primarily

 focused on conduct between 2011 and 2013. (Id. at 1–2.) On summary judgment, this evidence

 is too attenuated to establish a causal relationship between Sidbury’s allegations regarding

 conduct in November of 2014 and February of 2015, while he was 22 years old.2 See Zander v.

 City of New York, No. 17-CV-611 (ER), 2019 WL 1409440, at *6 (S.D.N.Y. Mar. 28, 2019)

 (finding causal relationship between same DOJ Report and Rikers’ inmates excessive force

 allegations from 2013 and 2015 incidents too attenuated and dismissing Monell claim on

 summary judgment).

         Second, Sidbury’s complaint lists settlements involving lawsuits with excessive force

 allegations as evidence of a custom or practice that led to Sidbury’s injuries but Sidbury has not

 adduced any evidence in opposition to the instant motion. (Am. Compl. ¶ 50.) This list does not

 save Sidbury’s claim. The fact that complaints alleging excessive use of force have been filed by

 inmates at various detention centers across Rikers Island, over a span of ten years, none resulting

 in a finding of liability, does not support the frequency or pervasiveness of a custom required to

 defeat a summary judgment motion on a Monell claim. See Walker v. City of New York, No. 12-

 2
   This Court takes judicial notice of the New York State Department of Corrections and Community Supervision
 (“DOCCS”) Inmate Lookup System results for Sidbury. See Shannon v. Venettozzi, 749 F. App’x 10, 13 (2d Cir.
 2018) (taking judicial notice of DOCC search result); Brown v. Doe, No. 13-CV-8409 (ER), 2014 WL 5461815, at
 *1 (S.D.N.Y. Oct. 28, 2014) (same). According to DOCCS, Sidbury was born on July 3, 1992 and therefore he
 would have been 22 years old during both incidents alleged in his complaint. DOCCS Inmate Population
 Information Search (“N.Y. Inmate Lookup”), http://nysdoccslookup.doccs.ny.gov (last visited Feb. 20, 2020).


                                                       7
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 8 of 9 PageID #: 399



 CV-5902 (PAC), 2014 WL 1259618, at *1, 3 (S.D.N.Y. Mar. 18, 2014) (finding “ten similar

 complaints [] filed against the City over the last decade,” none of which resulted in an

 adjudication of liability, to be “paltry” and “spread over a period so long in a city so large” and

 therefore “hardly” suggestive of “the frequency or pervasiveness of the purported custom that is

 required to state a Monell claim”); Merriweather v. City of New York, No. 12-CV-5258 (KPF),

 2015 WL 57399, at *14 (S.D.N.Y. Jan. 5, 2015) (concluding “list of cases . . . which are [] civil

 rights actions the City purportedly settled with other plaintiffs” is not “evidence of a policy or

 custom” and such a “conclusory allegation that cannot survive summary judgment without

 more”).

        II.     Failure to Train

        Sidbury’s second theory of municipal liability is that the City failed to properly train its

 employees regarding inmates with mental health problems. (Am. Compl. ¶¶ 108–110.) “[A]

 claim of inadequate training will trigger municipal liability only where the failure to train

 amounts to deliberate indifference to the rights of those with whom municipal employees will

 come into contact.” Walker v. City of New York, 974 F.2d 293, 297 (2d Cir. 1992) (internal

 citations and quotations omitted). A municipal liability claim based on failure to train can only

 be the basis of liability “if the municipality’s deficient conduct was the cause of plaintiff’s

 injury.” Smith v. City of New York, No. 03-CV-7576 (NRB), 2005 WL 1026551, at *9 (S.D.N.Y.

 May 3, 2005). “A municipality’s culpability for a deprivation of rights is at its most tenuous

 where a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

        Sidbury alleges that the City’s failure to train defendants to videotape interactions

 between mental health professionals and inmates resulted in two instances where he was injured

 while being extracted from his cell. (Sidbury PMC Opp. at 2.) Sidbury points to Captain



                                                   8
Case 1:15-cv-04761-RRM-RER Document 66 Filed 05/21/20 Page 9 of 9 PageID #: 400



 Lomas’s deposition testimony confirming that DOC employees are not trained to videotape such

 interactions. (Lomas Deposition, Ex. C to DeCastro Decl. (Doc. No. 64-3) at 68:14–23.)

 Sidbury has presented no evidence to support any causal connection between the lack of video

 recording of the mental health professional’s conversation with Sidbury prior to his extraction

 from his cell and his alleged injury. Accordingly, the City is entitled to summary judgment on

 Sidbury’s municipal liability claim based on an alleged failure to train.

                                          CONCLUSION

        For the reasons stated above, the City’s partial motion for summary judgment is

 GRANTED IN PART. Sidbury’s sixth cause of action, a § 1983 Monell claim against the City,

 is dismissed.

        The following claims remain: (1) assault and battery in violation of New York State law

 against all defendant, (2) § 1983 excessive force claim against all defendants, (3) § 1983

 substantive due process claim against all defendants, (4) § 1983 cruel and unusual punishment

 claim against all defendants, and (5) respondeat superior claim against the City.

                                                       SO ORDERED.



 Dated: Brooklyn, New York                             Roslynn R. Mauskopf
        May 21, 2020
                                                       ____________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       United States District Judge




                                                  9
